Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	Claims 1, 3-5, 7-10 and 12-15 are allowed


Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 2/22/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments "wherein before the determining, by the first management device, the subnet requirement information based on the network slice requirement information, the method further comprises: receiving, by the first management device from the second management device, a notification, wherein the notification instructs the first management device to determine the subnet requirement information" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, Houyou at [0007]; [0022]; [0038] discloses of determining two subnets in a particular network. Fig.2; [0063]-[0066] discloses a slice manager sending slice request to another manager
	prior art Prior art Thondapu at paragraphs [0039]-[0040] discloses a router sending information to a client device indicating that the router support a particular subnet and based on the information the client device make the decision. Here Router corresponds to the second management device and the client device corresponds to the first management device

  	Claims 5 and 10 are allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478